The complaint charges appellant with obstructing an alley in the city of Whitesboro, in violation of the city ordinance. The prosecution was carried on in the Mayor's Court, and the judgment was rendered in favor of the city of Whitesboro, and it was ordered that "the said city of Whitesboro do have and recover of the defendant, J.M. Buchanan, the sum of two dollars, together with all costs in this behalf expended," and ordered him to the custody of the city marshal until such fine and costs were paid, and for the issuance of execution. This appeal bond recites the judgment correctly, to-wit: that "the city of Whitesboro do have and recover of the said defendant the sum of two dollars, the fine, and cost of prosecution," from which judgment said defendant appeals, but made the said bond payable to the State of Texas, in the sum of $50, conditioned "that the defendant shall *Page 123 
prosecute his appeal," etc. In the County Court, motion was made to dismiss the appeal "(1) because the appeal bond is not payable to the city of Whitesboro, as required by law; (2) the appeal bond was not filed and approved by the court below within the time and manner prescribed by law; (3) the appeal bond does not describe the judgment appealed from with sufficient certainty to identify the same in this: that it appears from the certificate attached to the transcript that the cause was tried in the Justice Court, instead of the Mayor's Court; and, further, that the bond recites that the case appealed was the case of the City of Whitesboro v. Buchanan, while the judgment appealed from, as stated in the transcript, is the State of Texas v. Curtis and Buchanan." Without going into these various questions (some of which are not well taken, and are contrary to, and in the face of, the record), we state that, so far as the motion to dismiss the appeal in the County Court is concerned, the only point worthy of notice suggested by the various grounds is that the bond is fatally defective in not making it payable to the city of Whitesboro, instead of the State of Texas. The judgment was in favor of the city of Whitesboro, and the bond describes it as a judgment in favor of the city of Whitesboro, but said bond is made payable to the State of Texas, who is not a party to the suit. Without going into a discussion of these questions at all, further than the mere statement that the appeal bond must not only correctly describe the judgment, but it must be made payable to a party to the suit, we hold that it is not a valid bond, because made payable to the State. We are of opinion that the County Court of Grayson County had no jurisdiction of the appeal from the Mayor's Court in this case, for the reason indicated. The judgment is affirmed.
Affirmed.